Beck, P. J.
1. The defendants in the suit were charged with a fraudulent conveyance of their property to their sister, as a part of a scheme to divest themselves of their property so as to hinder, delay, and defraud creditors; and this suit was brought to set aside and cancel the deed. Evidence that the defendants suffered another judgment to be rendered against them at the same term of the court at which the plaintiff in this suit recovered his judgment was admissible to show that the deed first referred to was a part of a scheme to delay, hinder, and defeat creditors, inasmuch as the defendants, who were charged with fraudulently conveying their property to defeat the claims of creditors, by the deed and bill of sale stripped themselves of all property which might have been subjected to the execution in favor of the plaintiff.
(a) Other evidence tending to show that the defendants, charged with the fraudulent conveyance of their property, had divested themselves of title to the greater part of the property possessed by them, was not objectionable on the ground that it was irrelevant and immaterial.
2. An assignment of error upon the overruling of an objection made by movants to a question propounded to a witness is without merit, where the ground of the motion fails to show the answer made to the question.
3. -In order to raise a question for decision by this court by an assignment of error upon the admission of the record of a suit between two parties neither of whom was a party to the case on trial, the contents of the record should have been set forth in substance; for in the absence of a statement, in substance, of the contents of the record, it is impossible for the reviewing court to determine the relevancy or materiality of the evidence. Apparently the evidence objected to in this case was irrelevant and immaterial and .without injurious effect to either party; and where no injury is shown, no ground for the grant of a new trial appears.
4. While the statement of the contentions of the defendants was brief, it was sufficient to present to the jury the essential contention of the defendants; and if a fuller statement thereof had been desired, a written request to charge upon the subject should have been preferred.
5. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.

A. L. Miller and E. L. Smith, for plaintiffs in error.
S. P. Gain, contra.